Citation Nr: 0304854	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  99-17 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to an extraschedular evaluation for the 
service-connected compression fracture at L1. 

2.	Entitlement to a total disability rating for 
compensation purposes based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The veteran served on active duty from April 1 to May 23, 
1966.       

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina.  

In a December 2000 decision, the Board assigned a 50 percent 
evaluation to the compression fracture at L1.  The Board 
remanded the issue of entitlement to an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) for the lumbar spine 
disability.  In May 2001, the RO adjudicated this issue and 
denied entitlement to an extraschedular evaluation for the 
lumbar spine disability and entitlement to a total rating 
based upon individual unemployability due to service-
connected disabilities.  The veteran was notified of this 
determination and he filed a timely appeal.    


FINDINGS OF FACT

1.  Neither an exceptional nor unusual disability picture has 
been presented so as to render impractical the application of 
the regular schedular standards.

2.  The veteran's only service-connected disability is 
compression fracture at L1, rated as 50 percent disabling 
under Diagnostic Codes 5285 and 5292.     

3.  The veteran has a GED.  

4.  After service, the veteran was employed as a painter, 
dock worker and truck driver; he was employed as a truck 
driver from 1973 to July 1997.  

5.  The veteran's service-connected compression fracture at 
L1 does not preclude him from securing or following 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  An extraschedular disability rating for the service-
connected compression fracture at L1 is not warranted.  
38 C.F.R. § 3.321(b) (2002).

2.  The criteria for the award of a total rating for 
compensation based upon individual unemployability have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.15, 4.16 (2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim, and that the requirements of the VCAA have 
in effect been satisfied.

The veteran has been provided with VA examinations in March 
1999 and August 2002 to determine the nature, extent, and 
severity  of the service-connected compression fracture at 
L1.  The August 2002 VA examination report provides a medical 
opinion as to whether the service-connected lumbar spine 
disability interferes with the veteran's employment and 
whether the disability renders the veteran unemployable.  
Private medical records are also associated with the claims 
folder.  The veteran and his representative have been 
provided with a statement of the case and supplemental 
statement of the case that discuss the pertinent evidence and 
the laws and regulations related to the claim, and 
essentially notify them of the evidence needed by the veteran 
to prevail on the claim.  In an August 2002 letter and in the 
supplemental statement of the case, the RO notified the 
veteran of the evidence needed to substantiate his claim and 
offered to assist him in obtaining any relevant evidence.  
These documents gave notice of what evidence the appellant 
needed to submit and what evidence VA would try to obtain.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  The VA notified the 
appellant and the appellant's representative of the 
information and any medical or lay evidence, not previously 
submitted, that is necessary to substantiate the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2002).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2002).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2002). 

Residuals of fracture of a vertebra warrant a 60 percent 
evaluation if there is no spinal cord involvement, but 
abnormal mobility is present with requires a neck brace (jury 
mast).  In other cases, the residuals should be rated on the 
basis of resulting definite limitation of motion or muscle 
spasm, adding 10 percent for demonstrable deformity of a 
vertebral body.  When evaluating the residuals on the basis 
of ankylosis and/or limitation of motion, evaluations should 
not be assigned for more than one spinal segment by reason of 
the involvement of only the first or last vertebra of an 
adjacent segment.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2002). 

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of motion of the lumbar segment of the spine warrants a 20 
percent evaluation.  A 40 percent evaluation requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002).

Extraschedular Evaluations

The Court of Appeals for Veterans Claims (Court) has held 
that the question of an extraschedular rating is a component 
of a veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 157 (1996).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2002).

"An exceptional case includes such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards."  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993). 

Total rating based upon individual unemployability due to 
service-connected disabilities

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15. 

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341. 

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a).  

If the veteran's service connected disability or disabilities 
do not equal the percentage requirements of § 4.16(a), § 
4.16(b) provides that veterans may have their cases submitted 
to the Director, Compensation and Pension Service, for extra-
schedular consideration if the RO determines that they are 
unemployable by reason of their service connected 
disabilities. 

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15. 

In evaluating a veteran's employability, consideration may 
not be given to age or impairment caused by nonservice-
connected disabilities.  Hodges v. Brown, 5 Vet. App. 375, 
378-379 (1993); 38 C.F.R. §§ 3.341, 4.16, 4.19.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  Although a high rating 
in itself is a recognition that the impairment makes it 
difficult to obtain and keep employment, the question remains 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  

For purposes of 38 C.F.R. § 4.16, marginal employment 
generally shall be deemed to exist when a veteran's earned 
annual income does not exceed the amount established by the 
U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person.  Marginal employment may 
also be held to exist, on a facts found basis (includes but 
is not limited to employment in a protected environment such 
as a family business or sheltered workshop), when earned 
annual income exceeds the poverty threshold.  Consideration 
shall be given in all claims to the nature of the employment 
and the reason for termination.  38 C.F.R. § 4.16(a).

Moreover, with a claim for a total rating due to individual 
unemployability due to service-connected disabilities, the 
Board may not reject the claim without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1994), 
citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Analysis

Entitlement to an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b) for the service-connected compression 
fracture at L1

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
(finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure).  In the May 2001 
determination, the RO specifically considered whether 
extraschedular rating under 38 C.F.R. § 3.321(b) should be 
assigned as to the service-connected compression fracture at 
L1.  The RO concluded that this case did not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating standards.  

In applying the law to the existing facts, for the reasons 
expressed below, the record does not demonstrate the 
requisite objective manifestations for an extraschedular 
rating for the service-connected compression fracture at L1 
under 38 C.F.R. § 3.321(b).    

The service-connected compression fracture at L1 is rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5285 and a 50 
percent evaluation is currently assigned.  Pursuant to 
Diagnostic Code 5285, the lumbar spine disability is rated on 
the basis of limitation of motion and a 10 percent rating is 
added for demonstrable deformity of a vertebral body.  A 40 
percent evaluation is assigned under Diagnostic Code 5292 for 
severe limitation of motion.  In the December 2000 decision, 
the Board determined that the lumbar spine disability caused 
severe limitation of motion when functional loss due to pain 
was considered under Deluca v. Brown.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (the evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45).  An additional 10 percent 
evaluation was assigned to the lumbar spine disability for 
demonstrable deformity of the vertebral body.   See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5285.    

The more recent medical evidence of record shows that the 
veteran continues to experience limitation of motion and pain 
due to the service-connected lumbar spine disability.  An 
August 2002 VA examination report shows that the veteran's 
service-connected compression fracture of L1 caused constant 
pain, limitation of motion, and mild functional loss due to 
pain with activity, disuse weakness, and fatigability.  The 
August 2002 VA examination report indicates that the examiner 
concluded that the veteran experienced some mild functional 
loss due to pain with activity, disuse weakness, and 
fatigability.  The examiner concluded that when considering 
his lumbar spine disability, the veteran should be employable 
in a more sedentary type job, but definitely not a heavy 
labor type job.   

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  The evidence shows that the 
service-connected compression fracture at L1 does not present 
an unusual or exceptional disability picture.  The veteran's 
service-connected compression fracture at L1 is rated under 
Diagnostic Code 5285 with consideration of Diagnostic Code 
5292 and 38 C.F.R. §§ 4.40 and 4.45.  These diagnostic codes 
and regulations contemplate limitation of motion, painful 
motion, and functional loss due to pain.  See 38 C.F.R. 
§§ 4.40, 4.71a, Diagnostic Codes 5285 and 5292.  The Board 
finds that the veteran's symptoms are consistent with the 
criteria in the Rating Schedule.  The veteran's symptoms are 
normal manifestations of a lumbar spine disability and such 
symptoms are contemplated under Diagnostic Codes 5285 and 
5292.  The Board finds that the disability picture is not 
unusual or exceptional and does not render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).    

There is no indication that the veteran has been hospitalized 
frequently for the compression fracture of the L1.  Indeed, 
there is no evidence of any hospitalizations since service.     

The Board further finds that the evidence of record does not 
establish that the veteran's service-connected compression 
fracture at L1 causes marked interference with employment.  
The Board stresses that 38 C.F.R. § 3.321(b)(1) requires 
marked interference with employment, not simply interference.  

The veteran himself asserts that he is unemployable due to 
the service-connected compression fracture at L1.  However, 
the veteran's contentions are not supported by the evidence 
of record.  

The evidence  of record shows that the veteran had been able 
to work since separation from service in 1966 until 1997 when 
the veteran sustained a work-related injury.  The evidence 
shows that the veteran's service-connected lumbar spine 
disability did not prevent employment.  The evidence of 
record shows that from 1966 to 1973, the veteran was employed 
as a dock worker and a painter.  From 1973 to 1997, the 
veteran was employed as a truck driver.  He worked as a truck 
driver for Consolidated Freight, Inc. from 1989 to 1997.  The 
record shows that on July 28, 1997, the veteran sustained 
work-related injuries to his right leg and ankle, from the 
foot to the hip.  A February 2001 vocational and 
rehabilitation evaluation report indicates that the veteran 
was working as a truck driver/driver salesman and on July 28, 
1997, he stepped into a hole and fell.   He sustained 
injuries to his right leg and ankle with related Reflex 
Sympathetic Dystrophy, complex regional pain syndrome, 
anxiety, depression, gastrointestinal/bowel disorders, and 
chronic pain problems.  The February 2001 vocational and 
rehabilitation evaluation concludes that the veteran had 
sustained severe work-related injuries to his right leg and 
foot, beginning as a sprained right ankle with continuing 
problems and limitations including Reflex Sympathetic 
Dystrophy, complex regional pain syndrome, anxiety, 
depression, gastrointestinal/bowel disorders, and severe 
chronic pain problem with an increase in pain with activity 
that prevents the veteran from ever being able to return to 
the kind of work he had normally performed in the past as a 
truck driver/driver salesman.  The evaluation report notes 
that the vocational opinion was consistent with the veteran's 
various medical records and information.  The evaluation 
report also indicates that the veteran had not been job ready 
or placeable since he was inured on July 28, 1997 and he 
remained unable to work and vocationally disabled.    

The Board also notes that the August 2002 VA examination 
report indicates that the examiner concluded the veteran 
experienced only some mild functional loss due to pain with 
activity, disuse weakness, and fatigability due to the lumbar 
spine disability.  The examiner concluded that when 
considering the lumbar spine disability, the veteran should 
be employable in a more sedentary type job, but definitely 
not a heavy labor type job.  

The Board finds that the probative and persuasive evidence of 
record shows that the veteran's nonservice-connected right 
leg disability causes marked interference with the veteran's 
employment, not the service-connected lumbar spine 
disability.  The Board points out that the currently assigned 
50 percent disability evaluation for the compression fracture 
at L1 is an acknowledgment on the part of VA that 
interference with employment exists.  See 38 C.F.R. 
§§ 3.321(a), 4.1; see also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  

The Board has no reason to doubt that the veteran's 
disability causes him discomfort and may limit his efficiency 
in certain tasks.  This alone, however, does not present an 
exceptional or unusual disability picture and is not 
reflective of any factor which takes the veteran outside of 
the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  See 
also 38 C.F.R. §§ 3.321(a), 4.1 (2002).  

Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted for the compression fracture at L1.      

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.

The veteran seeks entitlement to a total disability rating 
based upon individual unemployability.  Currently, service 
connection is in effect for compression fracture at L1 which 
is rated as 50 percent disabling.  Clearly, the veteran does 
not meet the specific percentage requirements of § 4.16(a).  
If the veteran's service connected disability or disabilities 
do not equal the percentage requirements of § 4.16(a), 
§ 4.16(b) provides that veterans may have their cases 
submitted to the Director, Compensation and Pension Service, 
for extra-schedular consideration if the RO determines that 
they are unemployable by reason of their service connected 
disabilities.  

In a May 2001 rating decision, the RO reviewed the evidence 
and determined that no basis existed upon which to submit the 
veteran's case for extra-schedular consideration pursuant to 
38 C.F.R. § 4.16(b) because there were no exceptional factors 
or circumstances associated with the veteran's disability.   

After review of the evidence, the Board finds that the 
medical evidence shows that the veteran's service-connected 
disability does not cause an inability to secure or follow a 
substantially gainful occupation, and therefore, referral of 
this case to the Director of Compensation and Pension Service 
for an extraschedular consideration is not warranted.  

The evidence of record shows that the veteran has a GED and 
he had been able to work since separation from service in 
1966 until 1997 when the veteran sustained a work-related 
injury.  The evidence shows that the veteran's service-
connected lumbar spine disability did not prevent employment.  
The evidence of record shows that from 1966 to 1973, the 
veteran was employed as a dock worker and a painter.  From 
1973 to 1997, the veteran was employed as a truck driver.  He 
worked as a truck driver for Consolidated Freight, Inc. from 
1989 to 1997.  The record shows that on July 28, 1997, the 
veteran sustained work-related injuries to his right leg and 
ankle, from the foot to the hip.  A February 2001 vocational 
and rehabilitation evaluation report indicates that the 
veteran was working as a truck driver/driver salesman and on 
July 28, 1997, he stepped into a hole and fell.   He 
sustained injuries to his right leg and ankle with related 
Reflex Sympathetic Dystrophy, complex regional pain syndrome, 
anxiety, depression, gastrointestinal/bowel disorders, and 
chronic pain problems.  The February 2001 vocational and 
rehabilitation evaluation concludes that the veteran had 
sustained severe work-related injuries to his right leg and 
foot that prevent the veteran from ever being able to return 
to the kind of work he had normally performed in the past as 
a truck driver/driver salesman.  The evaluation report notes 
that the vocational opinion was consistent with the veteran's 
various medical records and information.  The evaluation 
report also indicates that the veteran had not been job ready 
or placeable since he was inured on July 28, 1997 and he 
remained unable to work and vocationally disabled.    

Medical reports by Dr. Satterthwaite and Dr. Osborn indicate 
that the veteran had stepped in a hole in July 28, 1997 and 
he twisted his right ankle and foot and strained his low 
back.  In a January 1998 report, Dr. Osborn indicated that 
the veteran had reflex sympathetic dystrophy of the right 
lower extremity, fairly advanced.  In an April 1999 report, 
Dr. Satterthwaite stated that the veteran had permanent 
impairment of 81 percent to the right lower extremity, 15 
percent to the lumbar spine, and 52 percent to the whole 
person.  Based upon these reports, the Social Security 
Administration granted the veteran's disability benefits, 
less the amount of the veteran's Workman's Compensation 
claim.     

There is medical evidence of record that the service-
connected lumbar spine disability does not render the veteran 
unable to secure or follow a substantially gainful 
occupation.  The August 2002 VA examination report indicates 
that the examiner concluded the veteran experienced only some 
mild functional loss due to pain with activity, disuse 
weakness, and fatigability due to the lumbar spine 
disability.  The examiner concluded that when considering the 
lumbar spine disability, the veteran should be employable in 
a more sedentary type job, but definitely not a heavy labor 
type job.  

In this case, the evidence of record does not support the 
veteran's contentions that his service-connected lumbar spine 
disability precludes all forms of substantially gainful 
employment.  The medical evidence of record shows that the 
service-connected lumbar spine disability does cause some 
impairment, but it does not prevent the veteran from securing 
or following a substantially gainful occupation.  A high 
rating is, in itself, a recognition that the impairment makes 
it difficult to obtain and maintain employment.  See Van 
Hoose, supra.  Accordingly, the veteran is not entitled to a 
total rating based upon individual unemployability due to 
service-connected disability, because the requisite 
requirements under 38 C.F.R. § 4.16 (a) and (b) have not been 
met.  The preponderance of the evidence is against the claim 
for a total rating based upon individual unemployability due 
to service-connected disabilities, the benefit- of-the-doubt 
rule is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 




ORDER

Entitlement to an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) for the compression fracture at L1 is denied.  

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities is 
denied. 



                      
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

